          Case 2:21-cv-00501-KJN Document 14 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ARON MIRON,                                      No. 2:21-cv-0501 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14       JACKSON,
15                        Defendant.
16

17           Plaintiff, a state prisoner at California Health Care Facility, has filed multiple documents

18   styled “Letters,” seeking return of legal and medical documents. On March 9, 2021, plaintiff

19   filed the first two pages of a civil rights complaint form, but the form is incomplete and does not

20   bear plaintiff’s signature. Moreover, plaintiff included a letter to the prior magistrate judge in

21   which he provides additional facts concerning his claims. On March 18, 2021, plaintiff’s case

22   was transferred to this district. (ECF No. 10.)

23           In order to commence an action, plaintiff must file a complaint as required by Rule 3 of

24   the Federal Rules of Civil Procedure, and plaintiff must either pay the required filing fee or file an

25   application requesting leave to proceed in forma pauperis.1 See 28 U.S.C. §§ 1914(a), 1915(a).

26   Parties proceeding without counsel are required to sign all pleadings, motions, and other papers

27
     1
      If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
28   but will be allowed to pay it in installments.
                                                         1
         Case 2:21-cv-00501-KJN Document 14 Filed 03/22/21 Page 2 of 2


 1   submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to consider

 2   plaintiff’s complaint (ECF No. 9) unless he signs and re-files the signed complaint.

 3            In addition, plaintiff must complete the entire complaint form. Plaintiff is not required to

 4   append exhibits. Rather, all claims should be set forth in the complaint form so that both the

 5   court and defendant are clear as to plaintiff’s facts and alleged violations.

 6            Therefore, plaintiff is provided an opportunity to re-file his fully-completed complaint

 7   bearing his signature. Failure to comply with this order will result in a recommendation that this

 8   matter be dismissed. Fed. R. Civ. P. 41(b).

 9            In accordance with the above, IT IS HEREBY ORDERED that:

10            1. Plaintiff is granted thirty days from the date of service of this order to re-file a fully

11   completed complaint that complies with the requirements of the Civil Rights Act, the Federal

12   Rules of Civil Procedure, and the Local Rules of Practice; the complaint must bear the docket

13   number assigned this case. The complaint must bear plaintiff’s signature.

14            Plaintiff’s failure to comply with this order will result in a recommendation that this

15   matter be dismissed.

16            2. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil

17   rights action.

18   Dated: March 22, 2021

19

20
     /miro0501.nocompl
21

22

23

24

25

26
27

28
                                                           2
